Exhibit 99.1 Contacts: URS Corporation Sam Ramraj Vice President, Investor Relations (415) 774-2700 Sard Verbinnen & Co Hugh Burns/Jamie Tully/Briana Kelly (212) 687-8080 URS CORPORATION REPORTS FIRST QUARTER 2012 RESULTS Net Income 28% Higher and EPS Up 35% From First Quarter of 2011 URS Announces Quarterly Dividend SAN FRANCISCO, CA – May 8, 2012 – URS Corporation (NYSE: URS) today reported its financial results for the first quarter of fiscal 2012, which ended on March 30, 2012.Revenues for the quarter were $2.36 billion, compared with $2.32 billion recorded during the first quarter of 2011.Operating income for the quarter was $163.9 million, compared with $132.1 million reported in the corresponding period of the prior year.Net income was $79.7 million, a 28% increase from net income of $62.1 million reported in the first quarter of 2011.Diluted earnings per share (“EPS”) were $1.07, an increase of 35% from EPS of $0.79 reported in the first quarter of last year. The results for the first quarter of fiscal 2012 included an after-tax charge of $3.4 million, or $.05 per share, related to the pending acquisition of Flint Energy Services Ltd. (“Flint”).Excluding this charge, URS’ net income for the first quarter of fiscal 2012 would have been $83.1 million, a 34% increase from the same quarter last year, and diluted EPS would have been $1.12, 42% higher than the first quarter of 2011. A table reconciling net income and EPS for the Company for the first quarter of fiscal 2012, excluding the charge noted above, to generally accepted accounting principles (“GAAP”) results is included in the Reconciliation Schedule of GAAP to Non-GAAP Measures attached to this release and available on the investor relations section of the Company’s website at: www.urs.com. 1 Commenting on the Company’s financial results, Martin M. Koffel, Chairman and Chief Executive Officer, stated:“URS performed well in the first quarter.Revenues from our federal sector business were particularly strong, reflecting our strong market positions and our continued successful execution of large, long-term assignments.We are well positioned in each of our core markets and weare confident in our abilityto meet our outlook for the year.In addition, we are looking forward to successfully completing our previously announced acquisition of Flint Energy Services, which will significantly expand our presence in the growing oil and gas sector, particularly in the North American unconventional oil and gas segments.Subject to final closing conditions, we expect to close the acquisition shortly.” The Company’s backlog was $14.1 billion at the end of the first quarter of 2012, compared to $14.3 billion as of December 30, 2011, the last day of the Company’s 2011 fiscal year.The Company ended the quarter with a book of business of $27.0 billion, essentially flat compared to the end of fiscal 2011. Business Segment Results In addition to providing consolidated financial results, URS reports separate financial information for its three reporting segments:Infrastructure & Environment, Federal Services, and Energy & Construction.The Infrastructure & Environment segment includes program management, planning, design and engineering, construction management, and operations and maintenance services in the federal, infrastructure, oil and gas, and industrial and commercial markets.The Federal Services segment primarily includes program management, planning, systems engineering and technical assistance, construction and construction management, operations and maintenance, IT services, and decommissioning and closure services to the U.S. Departments of Defense, State, Homeland Security and Treasury, NASA and other federal agencies.The Energy & Construction segment includes program management, planning, design, engineering, construction and construction management, operations and maintenance, and decommissioning and closure services to clients in the power, infrastructure, oil and gas, industrial and commercial, and federal markets. Infrastructure & Environment.For the first quarter of 2012, the Infrastructure & Environment segment reported revenues of $964.2 million and operating income of $45.9 million, compared to revenues of $909.9 million and operating income of $55.7 million for the corresponding period in 2011. 2 Federal Services.For the first quarter of 2012, the Federal Services segment reported revenues of $717.1 million and operating income of $93.0 million, compared to revenues of $581.1 million and operating income of $35.8 million for the corresponding period in 2011.The Federal Services segment results for the first quarter of 2012 included $59.7 million in revenues generated by Apptis Holdings, Inc., which URS acquired in June 2011. Energy & Construction.For the first quarter of 2012, the Energy & Construction segment reported revenues of $725.7 million and operating income of $48.1 million, compared to revenues of $866.4 million and operating income of $63.0 million for the corresponding period in 2011. Quarterly Dividend On May 4, 2012, the Company declared a quarterly cash dividend of $0.20 per common share for the second quarter of 2012.The dividend will be paid on July 6, 2012 to stockholders of record as of June 15, 2012. Outlook for the Remainder of Fiscal 2012 URS reaffirmed its expectation that fiscal 2012 revenues will be between $9.9 billion and $10.1 billion, net income will be between $292 and $300 million and EPS will be between $3.95 and $4.05.The Company’s fully diluted weighted-average shares outstanding for 2012 are expected to be approximately 74 million shares.These resultsexclude any effect from its proposed acquisition of Flint Energy Services Ltd. Webcast Information URS will host a dial-in conference call on Tuesday, May 8, 2012 at 5:00 p.m. (ET) to discuss its first quarter fiscal 2012 results.A live webcast of this call will be available on the investor relations portion of URS’ website at http://investors.urs.com. 3 URS Corporation (NYSE:URS) is a leading provider of engineering, construction and technical services for public agencies and private sector companies around the world.The Company offers a full range of program management; planning, design and engineering; systems engineering and technical assistance; construction and construction management; operations and maintenance; and decommissioning and closure services.URS provides services for power, infrastructure, industrial, oil and gas, and federal projects and programs.Headquartered in San Francisco, URS Corporation has more than 46,000 employees in a network of offices in nearly 50 countries (www.urs.com). 4 TABLES TO FOLLOW ### Statements contained in this earnings release that are not historical facts may constitute forward-looking statements, including statements relating to future revenues, net income and earnings per share, future outstanding shares, future backlog and book of business, future acquisition of Flint Energy Services Ltd., future dividend payments and other future business, economic and industry trends and conditions.We believe that our expectations are reasonable and are based on reasonable assumptions; however, we caution against relying on any of our forward-looking statements as such forward-looking statements by their nature involve risks and uncertainties.A variety of factors, including but not limited to the following, could cause our business and financial results, as well as the timing of events, to differ materially from those expressed or implied in our forward-looking statements:declines in the economy or client spending; changes in our book of business; our compliance with government contract procurement regulations; impairment of our goodwill; integration of acquisitions; employee, agent or partner misconduct; our ability to procure government contracts; liabilities for pending and future litigation; environmental liabilities; availability of bonding and insurance; our reliance on government appropriations; unilateral termination provisions in government contracts; our ability to make accurate estimates and assumptions; our accounting policies; workforce utilization; our and our partners’ ability to bid on, win, perform and renew contracts and projects; liquidated damages; our dependence on partners, subcontractors and suppliers; customer payment defaults; our ability to recover on claims; impact of target and fixed-priced contracts on earnings; the inherent dangers at our project sites; the impact of changes in laws and regulations; nuclear indemnifications and insurance; misstatements in expert reports; a decline in defense spending; industry competition; our ability to attract and retain key individuals; retirement plan obligations; our leveraged position and the ability to service our debt; restrictive covenants in our credit agreement; risks associated with international operations; business activities in high security risk countries; information technology risks; natural and man-made disaster risks; our relationships with labor unions; our ability to protect our intellectual property rights; anti-takeover risks and other factors discussed more fully in our Form 10-Q for the period ended March 30, 2012, as well as in other reports subsequently filed from time to time with the United States Securities and Exchange Commission.The forward-looking statements represent our current intentions as of the date on which they were made and we assume no obligation to revise or update any forward-looking statements. 5 URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED (In millions, except per share data) March 30, 2012 December 30, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, including retentions of $66.1 and $67.5, respectively Costs and accrued earnings in excess of billings on contracts Less receivable allowances ) ) Net accounts receivable Deferred tax assets Other current assets Total current assets Investments in and advances to unconsolidated joint ventures Property and equipment at cost, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable and subcontractors payable, including retentions of $39.0 and $39.6, respectively Accrued salaries and employee benefits Billings in excess of costs and accrued earnings on contracts Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities Self-insurance reserves Pension and post-retirement benefit obligations Other long-term liabilities Total liabilities Commitments and contingencies URS stockholders’ equity: Preferred stock, authorized 3.0 shares; no shares outstanding — — Common stock, par value $.01; authorized 200.0 shares; 88.0 and 87.8 shares issued, respectively; and 75.9 and 76.7 shares outstanding, respectively Treasury stock, 12.1 and 11.1 shares at cost, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total URS stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 6 URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS - UNAUDITED (In millions, except per share data) Three Months Ended March 30, April 1, Revenues $ $ Cost of revenues ) ) General and administrative expenses ) ) Acquisition-related expenses ) — Equity in income of unconsolidated joint ventures Operating income Interest expense ) ) Income before income taxes Income tax expense (as revised) (1) ) ) Net income including noncontrolling interests (as revised) (1) Noncontrolling interests in income of consolidated subsidiaries (as revised) (1) ) ) Net income attributable to URS $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted-average shares outstanding: Basic Diluted Cash dividends declared per share $ $
